Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  153745 & (12)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 153745
                                                                    COA: 330917
                                                                    Wayne CC: 06-010123-FC
  KEVIN D. BROWN, a/k/a ANTHONY PAUL
  JORDAN,
            Defendant-Appellant.

  _____________________________________/

         By order of December 21, 2016, the application for leave to appeal the March 29,
  2016 order of the Court of Appeals was held in abeyance pending the decision in People
  v Comer (Docket No. 152713). On order of the Court, the case having been decided on
  June 23, 2017, 500 Mich. 278 (2017), the application is again considered. Pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the October 27, 2009
  amended judgment of sentence of the Wayne Circuit Court, and we REMAND this case
  to the trial court to reinstate the December 3, 2007 amended judgment of sentence.
  Because the December 3, 2007 amended judgment of sentence was valid, the Wayne
  Circuit Court lacked the authority to correct the sentence. See MCR 6.429(B) (“[T]he
  court may not modify a valid sentence after it has been imposed except as provided by
  law.”). In all other respects, leave to appeal is DENIED, because the defendant has failed
  to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion
  for appointment of counsel is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2017
         t1213
                                                                               Clerk